Citation Nr: 0716533	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  Tinnitus is not attributable to service.

2.  The veteran currently has Level I hearing in his left ear 
and Level III hearing in his right ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

With regard to the rating issue, the VCAA letter did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claimant's 
claim for bilateral hearing loss be granted.  In an April 
2004 rating decision, the RO granted service connection for 
bilateral hearing loss and the issue on appeal concerns the 
claim of entitlement to a higher evaluation for this now 
service-connected disability.  The VCAA letter did not 
include adequate notice of what was needed to establish a 
disability rating and effective date, the Board finds no 
prejudice to the claimant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that the VCAA 
notice was properly tailored to the application for the 
original request for service-connected benefits.  As stated 
above, the RO awarded service connection for bilateral 
hearing loss in the April 2004 rating decision and assigned 
an initial noncompensable disability rating effective 
November 2003.  Therefore, the VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial noncompensable disability rating 
and is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a February 2005 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records and post-service 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in April 2004.  38 C.F.R. § 3.159(c)(4).  

With regard to the evaluation of bilateral hearing loss, 
there is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, since the RO 
assigned the noncompensable disability rating at issue here 
for the claimant's service-connected bilateral hearing loss 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran's DD Form 214 shows that he was a Basic Airman 
during service.  The service medical records do not reflect 
any complaints, findings, treatment, or diagnosis of 
tinnitus.  On the veteran's June 1959 separation examination, 
the veteran reported that he had ears, nose, or throat 
trouble.  The examiner specified that this referred to a 
tonsillectomy.  Physical examination revealed that the 
tonsils were enucleated.  The ears were shown to be normal.  

Post-service, the veteran underwent a periodic examination in 
November 1963.  The exact same history was noted as on the 
separation examination.  Again, physical examination of the 
ears was normal.  

In November 2003, the veteran filed a claim for VA 
compensation benefits.  He reported that he had had ringing 
in the ears since service.  In support of his claim, his wife 
submitted a statement in which she indicated that she had met 
the veteran shortly after service and he had complained of 
tinnitus since that time.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Likewise, his wife can attest to 
what she has observed.  However, both the veteran and his 
wife as lay persons have not been shown to be capable of 
making medical conclusions, thus, their statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses such as 
ringing in the ears and while his wife can state that he 
described having ringing in his ears to her over the years, 
they do not have medical expertise.  See Layno.  Therefore, 
they cannot provide a competent opinion regarding diagnosis 
and causation.  That is, they cannot provide a medical 
etiological nexus between any current tinnitus and service.  

In April 2004, the veteran was afforded a VA audiological 
examination.  The claims file was reviewed.  The inservice 
findings and the 1963 examination report were noted and 
discussed.  The veteran reported that he served as a pilot 
cadet during service and was around jet engines.  Post-
service, the veteran worked a few months in construction then 
went into industry.  He thereafter worked in manufacturing in 
various capacities.  The veteran reported that his duties did 
not expose his to significant industrial noise, post-service.  
He indicated that he had non-occupational noise exposure from 
recreational weapons and garden tools.  The veteran related 
that he had a constant head noise.  He did not describe it to 
the examiner as ringing, roaring, crickets, or in any other 
manner.  The veteran stated that it had always been there, 
but not lately.  The onset could not be established.  The 
veteran could not determine if the noise was present in 
either ear, both ears, or in other areas of the head.

The examiner opined that it was less likely as not that the 
complaint of subjective tinnitus was a consequence of 
acoustic trauma while in service.  The veteran did not 
present as a classic case of tinnitus due to noise exposure.  
His description of the symptoms was so vague that it appeared 
more likely than not that the veteran did not have the 
symptoms.  

There is no competent medical evidence of any link between 
current tinnitus complaints and service.  As noted, the 
veteran and his wife are not competent to make this causal 
link or to state the etiology of his current tinnitus 
complaints.  The competent medical evidence shows that 
current tinnitus complaints are not related to service.  The 
VA examiner stated that it was less likely than not that 
current tinnitus complaints were a consequence of service and 
questioned whether the veteran currently had tinnitus.  The 
Board attaches significant probative value to this opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  The examiner 
reviewed the claims file, discussed past records, examined 
the veteran, and provided a rationale for his opinion.  The 
examiner's competent medical opinion is therefore the most 
probative evidence of record and outweighs the lay evidence, 
which is not competent to establish any medical nexus or 
diagnosis.  

In sum, the competent evidence does not establish that 
tinnitus began in service.  The service medical records 
showed no tinnitus.  Thus, there was no chronic tinnitus 
disability shown during service.  Further, although the 
veteran and his wife report that there is continuity of 
symptomatology following service, there is no supporting 
evidence of such.  Further, and more significantly, the VA 
examiner indicated that there was no relationship between 
current subjective complaints of tinnitus and service, and 
provided the rationale.  

Accordingly, service connection for tinnitus is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The veteran contends that he has difficulty hearing others 
when they are speaking, particularly in conversation tones.  
He cannot hear pagers, alarms, or cell phones.  He states 
that on testing, he had significant decibel deficiencies in 
several pitch ranges.  His wife submitted a statement which 
supported his assertions.  However, the veteran and his wife 
as lay persons have not been shown to be capable of making 
medical conclusions, thus, their statements regarding medical 
assessment are not competent, at least as to the measurable 
level of hearing loss that must be provided by the 
appropriate testing for VA rating purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In other words, even though the veteran is competent to 
report that he has difficulty hearing and his wife is 
competent to support this statement, they are not competent 
to state the level of hearing loss at the specific decibel 
levels required for evaluation under the VA Rating Schedule.

On the authorized audiological evaluation in April 2004 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
65
70
80
LEFT

25
35
75
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average in the right ear was 61.  The 
puretone threshold average in the left ear was 54.  The 
examiner stated that the veteran had bilateral mild to 
profound sensorineural hearing loss, from 1500-8000 Hertz on 
the right, and from 2000-8000 Hertz on the left.  

Under the rating criteria, the examination results constitute 
Level I hearing on the left and Level III hearing on the 
right.  When combined, the result is a non-compensable or 0 
percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on the examination.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examination 
yielded results warranting a non-compensable rating 
throughout the appeal period.  This objective evidence is 
more persuasive with regard to the level of disability under 
the Rating Schedule as it specifically pertains to that 
rating criteria.  The veteran's representative has argued 
that the testing was performed in a controlled sound 
environment.  However, VA regulations set forth specific 
requirements for the conduct of audiology examinations used 
to rate hearing loss.  38 C.F.R. § 4.85(a); see also 38 
C.F.R. § 4.85(b)-(d) (2006).  The representative has not 
identified the way in which the VA examination failed to 
comply with the regulatory requirements.  Those regulations 
anticipate that examinations will be conducted in a 
controlled environment.  59 Fed. Reg. 17296 (Apr. 12, 1994).  
They also recognize that in certain exceptional circumstances 
examinations in a controlled environment would not adequately 
portray the level of hearing impairment under ordinary 
conditions of life.  Id.  For that reason, VA adopted 38 
C.F.R. § 4.86 to evaluate those exceptional patterns of 
hearing loss.  Id.  The representative has not cited any 
authority for the proposition that testing in a soundproof 
room or controlled sound environment is inadequate to 
determine the effects of hearing loss under the ordinary 
conditions of life absent an exceptional pattern of hearing 
loss.  In any event, the precise conduct of hearing 
examinations is the province of state licensed audiologists 
who possess the necessary expertise to determine how best to 
conduct hearing examinations.  The Board does not possess the 
necessary expertise to second guess those determinations 
except to ensure that the examinations are conducted in 
accordance with the requirements of the regulations.

The representative also asserted that 38 C.F.R. § 3.321 is 
for application.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, the evidence does not show that the 
veteran's bilateral hearing loss has caused marked 
interference with employment or has required frequent 
hospitalizations.  There have been no hospitalizations.  The 
veteran contends that there is interference with employment.  
However, his hearing as measured on VA examination was 
noncompensable.  

Although he may have some interference in his ability to 
communicate which he is competent and credible to report, 
given the examination report, the interference is not marked 
and he has not submitted any supporting evidence constituting 
marked interference.  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is bound in its decision by application of the 
Rating Schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 


ORDER

Service connection for tinnitus is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


